Case 1:19-cv-00862-CFC-SRF Document 232 Filed 11/23/20 Page 1 of 1 PageID #: 6992




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


   10X GENOMICS, INC.,

                         Plaintiff,
                                                       C.A. No. 19-cv-862-CFC-SRF
               v.

   CELSEE, INC.,

                         Defendant.


                                      [PROPOSED] ORDER

         AND NOW, this ____ day of _________________, 2020, the Court having

  considered Celsee’s Unopposed Motion to Redact Portion of the November 5, 2020 Hearing

  Transcript (the “Motion”) (D.I. 231);

         IT IS HEREBY ORDERED that the Motion is GRANTED and Celsee’s proposed

  redaction of the November 5, 2020 transcript is approved; and

         IT IS HEREBY FURTHER ORDERED that the public version of the transcript shall be

  redacted in the same manner as Exhibit B to the Motion.



                                          _________________________________
                                          The Honorable Colm F. Connolly
